Citation Nr: 0109498	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.

Entitlement to Dependency and Indemnity Compensation.

Entitlement to Accrued Benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


REMAND

The veteran had active duty from September 1941 to August 
1942 and from May 1945 and May 1946.  During his military 
service, the veteran was a prisoner of war from April 1942 to 
August 1942.  The veteran died in January 1993.  During the 
veteran's lifetime, he was service connected for a shrapnel 
wound and malaria.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that 
determination, the RO denied entitlement to service 
connection for the cause of death because it was not a well-
grounded claim.  The appellant disagreed and this appeal 
ensued.  The issues of entitlement to Dependency and 
Indemnity Compensation and to Accrued Benefits were denied in 
a letter dated June 2, 1994.  In a letter dated October 18, 
1994,  the appellant stated she was requesting a hearing in 
connection with  "appealing my case."  A hearing was 
scheduled for January 5, 1995, but nothing relevant is 
contained in the claims folder until the appellant's letter 
of August 9, 1998 asking for "reopening" of her case was 
received.   

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.   Under pertinent law and VA 
regulations, a surviving spouse must show that a disability, 
incurred in or aggravated by service, was a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A service-connected disability will be considered 
the principal cause of death when such a disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  However, it is not sufficient to show that it 
causally shared in producing death, but rather it is 
necessary to establish a causal connection.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Lathan v. Brown, 7 Vet. 
App. 359 (1995).  In addition, VA regulations provide that 
certain diseases will be considered service-connected for 
former prisoners of war, if the disease or disability is 
found at any time after discharge or release from service, 
even though there is no record of such disease in service 
(except when evidence is presented to rebut the presumption 
pursuant to 38 C.F.R. § 3.307).  38 C.F.R. § 3.309.

In August 2000, the appellant appeared at the RO in Manila 
for a local hearing.  She contends that the veteran's cause 
of death, namely his atrial fibrillation, was due to ischemic 
heart disease caused by his prisoner of war experience.  The 
certificate of death states that cardiorespiratory arrest, 
recurrent cerebrovascular accident, and atrial fibrillation 
caused the veteran's cause of death.  Even so, VA has a duty 
to assist the appellant in the development of facts pertinent 
to the claim of service connection for the veteran's cause of 
death, including his prisoner of war experience pursuant to 
38 C.F.R. § 3.309.  This obligation includes obtaining a 
medical opinion when such an opinion is "necessary" to make 
a decision on the claim, meaning that the record does not 
contain sufficient medical evidence for VA to make a 
decision.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000).  
In the instant case, the appellant has not been afforded an 
opportunity to have the veteran's records reviewed by a 
medical professional regarding the claimed service connection 
for cause of death.  

Therefore, this case is REMANDED for the following 
development:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.   
(The appellant should be sent an 
appropriate statement of the case 
pursuant to her notice of disagreement 
of June 2, 1994.  Manlincon v. West, 
12 Vet. App. 238 (1999).)

2. Thereafter, the RO should schedule a 
medical review of the veteran's claims 
file and determine, to the extent 
possible, the cause(s) and etiology of 
his  death.  The claims file and a 
copy of this REMAND must be made 
available to the  reviewer.  The 
reviewing examiner should also be 
asked to opine, based on a thorough 
review of the claims file, whether the 
veteran's cardiorespiratory arrest, 
recurrent cerebrovascular accident, 
and atrial fibrillation, which 
directly caused his death, was related 
to his military service.  In addition, 
the examiner should comment whether 
the veteran's cause of death was 
related to his service connected 
malaria or shrapnel wound.

3.  When the aforementioned development 
has been
completed, the RO should review the 
record to ensure it is in compliance 
with this REMAND.  If not, the RO 
should undertake remedial action.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


